DxssentiNG Opinion
Newman, Judge:
I must dissent.
The record in this case clearly establishes that the television camera cable serves the function of allowing electrical current to flow from the camera head to the camera control unit, and from the camera control unit back to the camera head.
The fact that the television camera cable is an electrical conductor does not appear to be disputed in plaintiffs’ brief. Rather, plaintiffs’ position is predicated upon the doctrine of relative specificity, viz., that item 685.20 is more specific than item 688.15. Hence, I do not perceive any genuine dispute between the parties relative to the fact that the imported cable is an insulated electrical conductor as described by item 688.15.
The majority, however, holds that the imported cables are not described in item 688.15 primarily on the basis of a distinction made between “low current electronic impulses” and “electric power.” Such distinction may very well exist in the field of electricity, but such distinction does not, it seems to me, have applicability to the facts in this case.
The record shows that the imported cables conduct both “signal” and “power” current “to make the camera work” (R. 36). This fact, in my view, does not exclude the cables from the purview of item 688.15. Under the language of the statute, the amownt of electrical *326current or power carried by the conductor does not appear to be a significant factor in classification. Instead, it is the me or function of the article for conducting electricity which is controlling. Whether the thing conducted by these cables is regarded as signal current, power current, or “impulses,” the record does not establish that anything other than electric current was carried by the cables. The fact that there are 101 pins within the cable, each directing a separate flow of electrical current so that a specific electronic operation could take place in the camera head or control imit, does not alter the fact that the cable merely serves the function of allowing the flow of electrical current.
Further, the majority opinion points out that the superior heading to item 688.15 provides for ignition wiring sets and Christmas tree lighting sets “in addition to insulated electrical conductors with or without fittings” (slip op., p. 4). In this connection, the majority cites Midland International Corporation v. United States, 62 Cust. Ct. 164, C.D. 3715, 295 F. Supp. 1101 (1969), for the application of the doctrine of ejusdem generis.
I do not view the Midland case as apposite:
First, Midland construes item 685.90, which is an entirely different kind of provision than item 688.15 in phraseology and substance. Second, I do not see how ejusdem generis1 is applicable to determining what is an insulated electrical conductor under item 688.15. The parenthetical clause commencing with the word “including” does not, in my opinion, limit the scope of insulated electrical conductors to those which are ejusdem generis with those described eo nomine (ignition wiring sets and Christmas tree lighting sets); but on the contrary, the parenthetical clause was intended by Congress to extend the provision for insulated electrical conductors to the articles named, which might not otherwise be considered as covered by item 688.15. Cf. United States v. Kimball Dental Mfg. Co., 19 CCPA 353, 359, T.D. 45501 (1932). If ejusdem generis is applicable at all to item 688.15, it would merely aid in determining the scope of “other wiring sets” in the parenthetical language.
In light of the record and the foregoing observations, I have concluded that the imported cables are described in both item 688.15 and *327in item 685.20. Consequently, it follows that the issue in this case must be resolved on the basis of which of the two tariff provisions that describe the articles is the more specific. See General Interpretative Eules 10(c) andlO(ij).
Insulated electrical conductors, although taking a variety of forms,2 are essentially one kind of device. Television apparatus, on the other hand, is comprised of an entire group of varied kinds of devices, as is pointed up by the following material quoted from plaintiffs’ brief, pages 14-15:
The following are identified as the components of a picture transmission portion of a television broadcast system in the book Television Broadcasting in the Chapter “Television Systems Fundamentals” (p. 1, * * *) :
The picture-transmitting portion of a television broadcasting system consists, essentially, of a television camera for converting optical images into electrical waves, amplifiers for increasing the amplitude of this electrical energy, synchronizing generators for producing the control pulses necessary to lock the receivers m step with the transmitter, control equipment for the monitoring and adjustment of the television signal, means for carrying the electrical replica of the optical image (together with the synchronizing pulses) from the point of origination to the transmitter, a radio transmitter for converting this electrical energy into radio-frequency energy, and, finally, an antenna system for radiating this radio-frequency energy into space.3 [Emphasis by plaintiff omitted.]
It is clear, then, that the television camera cables herein are more narrowly and specifically described in item 688.15 than in 685.20.
For the reasons discussed, I would affirm the Government’s classification and overrule the protest.

 For the layman :
Black’s Law Dictionary, rev. Fourth Ed., p, 608, defines ejusdem, generis as follows: “Of the same kind, class or nature.
“In the construction of laws — the ‘ejusdem generis rule’ is that where general words follow an enumeration of persons or things, by words of a particular and specific meaning, such general words are not to be construed in their widest extent, but are to be held as applying only to persons or things of the same general kind or class as those specifically mentioned. Black, Interp. of Laws, 141; Goldsmith v. U.S., C.C.A.N.Y., 42 F. 2d 133, 137; Aleksich v. Industrial Accident Fund, 116 Mont. 69, 151 P. 2d 1016, 1021 — .”


 See Explanatory Notes to the Brussels Nomenclature, Vol. 3, p. 1458-59 (Heading 85.23).


 See also Explanatory Notes, supra, p. 1435 (Heading 85.15(B)).